— Stephens J.

By the Court.

delivering the opinion.
[1.] The judgment which Davies had against Abner Flewellen, as administrator of Harris, settled two things — the amount of his debt against Harris, arid that it should be paid out of the assets specified in the judgment. If Flewellen had notice of other creditors, he was bound to have pleaded the fact before judgment; and the judgment is conclusive against Rim, that he had no notice of any. If there were creditors who had not given notice, they could not disturb that judgment by notice afterwards. When an administrator, after the expiration of the twelve months has authorized him to begin the payment of debts, and rendered him liable to be-sued, pays a debt or has a judgment to go against him, no-creditor can disturb that payment, or that judgment, by a subsequent notice of his claim. In this case it was res adjudícala — the sum due to Davies, and the assets which were to be applied to it. Any other application of these assets *51would have been a waste. In the subsequent suit, therefore, against the administrators of Flewellen, for such waste, the only question was, what had he done with those assets? He would__defend himself, or his representatives could defend him, only by showing that those assets had become up-available without his fault, or perhaps by showing that they were still existing, and ready to be applied to the jüdgment. It was, therefore, illegal to admit evidence on the part of these defendants, concerning any other debts against Harris. Another reason for the same conclusion is, .that the admission of such evidence, and the pro rata distribution of the assets among all the creditors of Harris, according to the charge of the Court, was simply administering the estate of Harris, not by his own administrators, but by those of Flewellen. It follows that the charge of the Court was erroneous as well as the admission of the notes in evidence.
[2.] We think there was no error, after the plaintiff had introduced part of a bill in evidence, in allowing the defendants to read other parts of the same bill relating to the same issue.
Judgment reversed.